DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 30, 2022 has been entered. Claims 1-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections previously set forth in the Non-Final Office Action mailed March 31, 2022.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
In claim 1, line 19; and claim 12, corresponding line, “the security domain” should read --a security domain--.
In claim 1, lines 26-27; claim 12, corresponding lines, “a security domain” should read --the security domain--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al. (US 2003/0120605 A1; hereinafter Fontana) in view of Cronce et al. (US 7,124,445 B2; hereinafter Cronce), and in further view Kahn (US 2007/0265973 A1; hereinafter Kahn).
With respect to claims 1, 12, and 23:
	Fontana teaches a computer-implemented method..., comprising:... (See at least Fontana: Abstract; Fig. 9, between items 814 and 911 & between 815 and 916)
A non-transitory computer-readable medium containing program instructions, which when executed by a processor the program instructions are configured...:... (See at least Fontana: page 9, Col. Left, lines 12-15; [0063] & [0049])
A security domain, comprising: (By disclosing, one of the keys is stored in the security device (security domain) to protect the hidden keys from discovery. See at least Fontana: Abstract; [0022] & [0023])
a first computer having a memory and a processor, the memory containing program instructions, which when executed by the processor the program instructions are configured..., by: (See at least Fontana: [0025]; Fig. 1, items 101, 113, 114 & 215)
during a software application protection phase, (See at least Fontana: [0049])
using a ... key associated with a license for the software application and ... to generate a first encryption key and a second encryption key;... (By disclosing, Referring again to FIG. 4, after the keyset 700 is assigned to the software 215, two encryption keys, referred to herein as a security key and a communications key are generated from the keyset 700 in step 404. In addition, the use of the software on the computer system is then authorized by generating the encryption key (license) within the security device using information supplied from the software. See at least Fontana: [0035]-[0036], [0008], [0033] & [0064]; Fig. 4, items 402 & 404; Fig. 5, items 700, 711, 712, 714 & 716)
using the first encryption key to encrypt the software application to create a protected software application, and bundling the second encryption key with the protected software application; and (By disclosing, to protect the keyset from discovery, one of the keys in the keyset is bundled with the encrypted software in step 334, and the other key in the keyset is stored in the security device 131 in step 336. In addition, the security device then transfers the encryption key to the computer system so that the protected software may be decrypted and executed. The encryption key is generated, stored, and used to protect the software (implementing the encryption key exchange). See at least Fontana: [0030] & [0022]; Fig. 3, items 332 & 334)
storing, in the security domain, information associated with the software application to protect the information from discovery, ...; (By disclosing, to protect the keyset from discovery, one of the keys is bundled with the encrypted software, and the other key (information) is stored in the security device 131 (security domain). See at least Fontana: [0030]; Fig. 3, item 336)
when the protected software application is invoked on a computer, implementing an encryption key exchange between the protected software application and a security domain by: (As stated above and by further disclosing, when a user subsequently attempts to use (invoking) the protected software 215 on the computer system 101, the protected software 215 passes (exchange) its key to the security device 131 in step 338 see at least Fontana: [0030]-[0031] & [0022]) 
passing the [license] ID and ... from the protected software application to the security domain; (By disclosing, when a user subsequently attempts to use the protected software 215 on the computer system 101, the protected software 215 passes its key (license ID) to the security device 131 in step 338. See at least Fontana: [0031]) 
responsive to the security domain containing the ... information identified by ... (By disclosing, the security device contains the encryption key generated by using a random number from the computer system and the information received from the software. See at least Fontana: [0008]-[0009]) 
..., using the [license] key stored in the security domain and ... to generate the first encryption key and the second encryption key; (By disclosing, the security device 131 then uses the key (license key) stored in the security device 131 and the key received from the protected software 215 to generate the encryption key in step 340. See at least Fontana: [0031])
encrypting the first encryption key with the second encryption key to create a protected first encryption key, and passing the protected first encryption key to the computer; (By disclosing, (iii) encrypting the security key using the communication key, (iv) sending the encrypted security key to the computer system as a response. See at least Fontana: page 8, Col. Right, lines 44-47. See also [0031]) 
using the second encryption key bundled with the protected software application to decrypt the protected first encryption key resulting in a decrypted first encryption key; and (By disclosing, (v) using the communications key in the software package to decrypt encrypted security key, and (vi) using the security key to decrypt the encrypted software for use on the computer system. See at least Fontana: page 8, Col. Right, lines 48-51. See also [0031])
using the first encryption key to decrypt the protected software application for execution, ... (By disclosing, (v) using the communications key in the software package to decrypt encrypted security key, and (vi) using the security key to decrypt the encrypted software for use on the computer system. See at least Fontana: page 8, Col. Right, lines 48-51. See also [0031])
	However, Fontana does not teach 
	...for reducing tampering of a software release date associated with a version of a software application, the software release date being a date an original, upgraded or new version of the software application is released to a customer,
...to reduce tampering of a software release date associated with a software application, the software release date being a date an original, upgraded or new version of the software application is released to a customer, to prevent unauthorized versions from being unlocked,
...software release date,
	...a license key,
	...embedding a license ID and the software release date in the software application;
	...the information including the license ID, the license key, and a software release date range that refers to a time period that encompasses the software application release;
...determining whether the software release date passed from the protected software application is within the software release date range stored in the security domain,
...aborting the encryption key exchange if the license information is not found in the security domain or if the software release date passed from the protected software application is not within the software release date range stored in the security domain; 
...if the software release date passed from the protected software application is within the software release date range stored in the security domain, and 
...such that attempted modification of the software release date passed to the security domain results in failed decryption of the protected software application.
	Cronce, directed to protecting software from unauthorized use by converting source code modules to byte codes and thus in the same field of endeavor, teaches 
...the software release date being a date an original, upgraded or new version of the software application is released to a customer (By disclosing, license terms are the terms that apply to the use of the particular copy (a version of software application) of the software program, and can include a start date, an end date, etc. See at least Cronce: 1/30-35)
...using a license key associated with a license for the software application and the software release date of the software application to generate a [first] encryption key and a [second] encryption key; (By disclosing, the DRM typically deals with licenses, license terms, machine fingerprints, digital certificates, security keys, and other means of controlling the use of the application. In addition, this encryption key can be unique to the product, or can be the private key from the publisher. That is, it is obvious that the license terms are used to generate the encryption key by combining Cronce with Fontana (generating the encryption key within the security device using information supplied from the software). See at least Cronce: 1/21-39; 13/61 ~ 14/8; 4/33-47, and also Fontana: [0008], [0035]-[0036], [0033] & [0064], as stated above)
...embedding a license ID and the software release date in the software application; (By disclosing, each protection processing (license) is assigned a unique ID number, which may be embedded within the application for easy identification for customer support purposes. See at least Cronce: 8/44-47; 1/24-27)
...the information including the license ID, the license key, and a software release date range that refers to a time period that encompasses the software application release; (As stated above, and by further disclosing, the DRM typically deals with licenses, license terms (software release date range), machine fingerprints, digital certificates, security keys, and other means of controlling the use of the application. In addition, license terms are the terms that apply to the use of the particular copy (a version of software application) of the software program, and can include a start date, an end date, etc. See at least Cronce: 4/33-47; 1/30-35)
	...determining whether the software release date passed from the protected software application is within the software release date range stored in the security domain, (By disclosing, the license terms are the terms that apply to the use of the particular copy of the software program, and can include a start date and an end date of the license. In addition, the optional helper application 913 and removable security device 914 provide the ability for the license information to be loaded into a portable device. See at least Cronce: 1/21-35; 8/44-47; 10/11-33)
...aborting the encryption key exchange if the license information is not found in the security domain or if the software release date passed from the protected software application is not within the software release date range stored in the security domain; (By disclosing, the electronic license can be used to limit (aborting) use of the program. See at least Cronce: 1/30-35)
...if the software release date passed from the protected software application is within the software release date range stored in the security domain, using the license key stored in the security domain and the software release date passed to the security domain to generate the first encryption key and the second encryption key; (By disclosing, the license terms including a start date, an end date, and other controlling information are applied to the use of the particular copy of the software program. In addition, the DRM deals with security keys for controlling the use of the application. Furthermore, the security device 914 is used for storing and providing the license information. See at least Cronce: 1/30-39; 4/33-47; 10/21-33)
...such that attempted modification of the software release date passed to the security domain results in failed decryption of the protected software application. (By disclosing, the electronic license can be used to limit (aborting) use of the program. See at least Cronce: 1/30-35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for preventing unauthorized use of protected software utilizing a portable security device of Fontana to incorporate the protecting software from unauthorized use by converting source code modules to byte codes teachings of Cronce for the benefit of reducing software piracy. (See at least Cronce: 1/24-25)
However, Fontana and Cronce do not teach ...for reducing tampering of a software release date associated with a version of a software application, and ...to reduce tampering of a software release date associated with a software application, ..., to prevent unauthorized versions from being unlocked.
	Kahn, directed to method and apparatus to protect content in home networks and thus in the same field of endeavor, teaches 
...to reduce tampering of a software release date associated with a software application, ..., to prevent unauthorized versions from being unlocked, and ...to reduce tampering of a software release date associated with a software application, ..., to prevent unauthorized versions from being unlocked. (By disclosing, to schedule content processing, APG data updates as well as content delivery via the broadcast system 205 and/or the CDN 110. For each asset the following dates (i.e., date and time) may be controlled and/or determined by the TSS 315: (a) expected arrival date, (b) start of content processing, (c) end of content processing, (d) APG announcement date (i.e., from which date the asset will be visible to a customer in the APG), (e) broadcast date, (e) CDN publish date, (f) SMA purge date (i.e., date asset is removed from repository 332), (g) end of availability of purchase, (h) end of viewing (i.e., date of purge from an IRD 106), and (i) CDN 110 purge date. Either broadcast date or the CDN publish date may teach the software release date. In addition, security of assets broadcast via the satellite/relay 104 may be established by applying encryption to assets during content processing and/or during broadcast (i.e., broadcast encryption). For example, an asset can be encrypted based upon a codeword (CW) known to the HE 102 and known to the IRDs 106 authorized to view and/or playback the asset. In the illustrated example DTH system 100, for each asset the HE 102 generates a code word packet (CWP) that includes, among other things, a time stamp, and then determines the codeword (CW) for the asset by computing a cryptographic hash of the contents of the CWP. The CWP is also broadcast to the IRDs 106 via the satellite/relay 104. IRDs 106 authorized to view and/or playback the broadcast encrypted asset will be able to correctly determine the CW by computing a cryptographic hash of the contents the received CWP. If an IRD 106 is not authorized, the IRD 106 will not be able to determine the correct CW that enables decryption of the received broadcast encrypted asset. See at least Kahn: [0080] & [0042])
Furthermore, Kahn, in the same field of endeavor, further teaches
...using a license key associated with a license for the software application and the software release date of the software application to generate a [first] encryption key and a [second] encryption key; (By disclosing, a KE (encryption key) is based on a seed, and the seed number may be based on the digital rights license terms. See at least Kahn: [0264], [0262], [0273] & [0267])
...the information including the license ID, the license key, and a software release date range that refers to a time period that encompasses the software application release; (As stated above with respect to the step of using a license key and by further disclosing, the seed number used by the content server 106 and the key server 350 may be based on the digital rights license terms, and/or a hash thereof, so that a KE based on the seed is unique for each category of licensed content delivered by the content server 106. See at least Kahn: [0264], [0262], [0273] & [0267])
...determining whether the software release date passed from the protected software application is within the software release date range stored in the security domain, (By disclosing, for each asset the following dates (i.e., date and time) may be controlled and/or determined by the TSS 315: (a) expected arrival date, (b) start of content processing, (c) end of content processing, (d) APG announcement date (i.e., from which date the asset will be visible to a customer in the APG), (e) broadcast date, (e) CDN publish date, (f) SMA purge date (i.e., date asset is removed from repository 332), (g) end of availability of purchase, (h) end of viewing (i.e., date of purge from an IRD 106), and (i) CDN 110 purge date. Either broadcast date or the CDN publish date may teach the software release date. In addition, the license and embedded KE 3245 provided to the DRM client 114 may be valid for a period of time and may be periodically or aperiodically renewed by the HE 102. See at least Kahn: [0080], [0094], [0263] & [0267])
...aborting the encryption key exchange if the license information is not found in the security domain or if the software release date passed from the protected software application is not within the software release date range stored in the security domain; (By disclosing, the DRM client 114 will be unable to correctly decrypt the encrypted content 3255 until the DRM client 114 receives a valid content transfer license with the embedded KE from the DRM license server 118. See at least Kahn: [0270])
...if the software release date passed from the protected software application is within the software release date range stored in the security domain, using the license key stored in the security domain and the software release date passed to the security domain to generate the first encryption key and the second encryption key; (As stated above with respect to the steps of using and determining, see at least Kahn: [0080], [0262]-[0264], [0273] & [0267])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fontana and Cronce to incorporate the method and apparatus to protect content in home networks teachings of Kahn for the benefit of transferring protected content securely between a content server 106 and a DRM client 114. (See at least Kahn: [0261])
With respect to claims 2 and 13:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 1 and the non-transitory computer-readable medium of claim 12, as stated above.
	Cronce, in the same field of endeavor, further teaches further comprising: representing the software release date range as at least one: i) a start date and an end date when use of the software ends, and ii) a single date and a length of time. (By disclosing, the start date and the end date of license terms can make the software date be a single date or a length of time between the start date and the end date. See at least Cronce: 1/27-35. See also at least Kahn: [0080])
With respect to claims 4 and 15:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 1 and the non-transitory computer-readable medium of claim 12, as stated above.
	Fontana further teaches wherein the first encryption key comprises a security key and the second encryption key comprises a communication key. (See at least Fontana: Fig. 4, item 404)
With respect to claims 5 and 16:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 4 and the non-transitory computer-readable medium of claim 15, wherein using the license key to generate the security key and the communication key further comprises:, as stated above.
Fontana further teaches 
using the license key to generate an unmodified security key and an unmodified communication key for each portion of the software application to be protected; (See at least Fontana: [0050]; Fig. 4, item 404)
modifying the unmodified security key with the software release date through a first mathematical operation to generate the security key; and (By disclosing, the mathematical operation 713 is used to modify the dynamic key 712 (unmodified security key) into the security key 714. Additionally, the mathematical operation 713 is done with an input from the initialization vector 711 (software date, as stated above). See at least Fontana: Fig. 5, items 711-714. See also at least Kahn: [0080])
modifying the unmodified communication key with the software release date through a second mathematical operation to generate the communication key. (By disclosing, the mathematical operation 715 is used to modify the initialization vector 711 (unmodified communication key) into the communication key 716. Additionally, the initialization vector 711 includes software date, as stated above. See at least Fontana: Fig. 5, items 711, 715 & 716. See also at least Kahn: [0080])
Cronce, in the same field of endeavor, further teaches modifying the unmodified security key with the software release date through a first mathematical operation to generate the security key; and modifying the unmodified communication key with the software release date through a second mathematical operation to generate the communication key. (By disclosing, all constants (security or communication key) are created from the initialization vector using various mathematical operations. See at least Cronce: 13/27-45)
With respect to claims 6 and 17:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 5 and the non-transitory computer-readable medium of claim 16, as stated above.
Fontana further teaches further comprising:
calculating the unmodified security key by performing a first nonreversible mathematical operation on ...; and (See at least Fontana: [0037]; Fig. 5, items 711-716)
calculating the unmodified communication key by performing a second nonreversible mathematical operation on the unmodified security key. (See at least Fontana: [0037])
Cronce, in the same field of endeavor, further teaches calculating the unmodified security key by performing a first nonreversible mathematical operation on the license key... (By disclosing, the encryption key (unmodified security key) can be extracted from a digitally signed license (license key). See at least Cronce: 13/61 ~ 14/8).
With respect to claims 7 and 18:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 5 and the non-transitory computer-readable medium of claim 16, as stated above.
Fontana further teaches further comprising:
once the security key and the communication key are generated; (As stated above with respect to claim 1, see at least Fontana: [0035]-[0036], [0008], [0033] & [0064])
encrypting the software application with the security key to create the protected software application; (See at least Fontana: Fig. 4, item 406)
embedding the communication key within the protected software application and adding license check code to perform the encryption key exchange with the security domain; and (By disclosing, the authentication program (license check code) is combined into the software package. See at least Fontana: Fig. 4, items 408 & 410)
storing the license information, including the license ID, the license key and the software release date range, in the security domain. (By disclosing, the keys (which includes license key and software date, as stated above with respect to claim 1. See at least Fontana: Fig. 3, item 336; Fig. 4, item 414)
With respect to claims 8 and 19:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 1 and the non-transitory computer-readable medium of claim 12, wherein when the software application is invoked on the computer, passing a license ID and the software release date from the software application to the security domain, further comprises:, as stated above.
	Cronce, in the same field of endeavor, further teaches 
using the license ID, by the security domain, to find a license within the security domain matching the license ID. (By disclosing, the unique ID number of each protection processing (license ID) can be used for identification for customer support purpose (finding a license). See at least Cronce: 8/43-47)
With respect to claims 9 and 20:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 8 and the non-transitory computer-readable medium of claim 19, wherein using the license key stored in the security domain and the software release date to generate the first encryption key and the second encryption key, further comprises:, as stated above.
Fontana further teaches 
using the license key to generate an unmodified security key and an unmodified communication key for each portion of the software application to be protected; (By disclosing, the keyset (license key) may be used to generate security key and communication key, which are used to protect the software (a portion or entirety, obviously). See at least Fontana: Fig. 4, items 402 & 404)
modifying the unmodified security key with the software release date through a first mathematical operation to generate the security key; and (By disclosing, the mathematical operation 713 is used to modify the dynamic key 712 (unmodified security key) into the security key 714. Additionally, the mathematical operation 713 is done with an input from the initialization vector 711 (software date, as stated above). See at least Fontana: Fig. 5, items 711-714. See also at least Kahn: [0080])
modifying the unmodified communication key with the software release date through a second mathematical operation to generate the communication key. (By disclosing, the mathematical operation 715 is used to modify the initialization vector 711 (unmodified communication key) into the communication key 716. Additionally, the initialization vector 711 includes software date, as stated above. See at least Fontana: Fig. 5, items 711, 715 & 716. See also at least Kahn: [0080])
With respect to claims 10 and 21:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 8 and the non-transitory computer-readable medium of claim 19, as stated above.
Fontana further teaches further comprising: 
altering the security key by performing an exclusive-OR operation (XOR) of the security key with a random number received from the software application to obtain an XORed security key; (By disclosing, the security key may be scrambled mathematically by combining with random number, such as using exclusive-OR. See at least Fontana: Fig. 9, item 914; [0040])
encrypting the XORed security key with the communication key to create an encrypted XORed security key; and (See at least Fontana: Fig. 9, item 915)
sending a response containing the encrypted XORed security key back to the software application. (See at least Fontana: Fig. 9, items 915 & 916; Fig. 8, item 718)
With respect to claims 11 and 22:
	Fontana, Cronce, and Kahn teach the computer-implemented method of claim 10 and the non-transitory computer-readable medium of claim 21, as stated above.
Fontana further teaches further comprising:
receiving the encrypted XORed security key by the software application, and decrypting the encrypted XORed security key using the communication key embedded in the software application to obtain the XORed security key; (By disclosing, the response (encrypted XORed security key from 915) is received and decrypted. The XORed security key was taught, as stated above with respect to claim 9. See at least Fontana: Fig. 9, items 815, 816 & 915)
reversing effects of the random number by performing an exclusive-OR operation of the XORed security key with the random number to obtain a copy of the security key; and (See at least Fontana: Fig. 9, item 817)
using the security key to decrypt protected software code to allow the decrypted software code to execute correctly. (See at least Fontana: Fig. 9, item 818) 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fontana in view of Cronce in further view Kahn, as applied to claims 1 and 12, and in still further view Eriksson et al. (US 2005/0044359 A1; hereinafter Eriksson).
With respect to claims 3 and 14:
Fontana, Cronce, and Kahn teach the computer-implemented method of claim 1 and the non-transitory computer-readable medium of claim 13, as stated above.
Kahn, in the same field of endeavor, further teaches
..., the method further comprising:
receiving, ..., the software release date range from a publisher of the software application through an application programming interface (API) to allow the publisher to replace or add the software release date range of a license, wherein the software release date range comprises a start date and an end date or a date and a length of time; and (By disclosing, such renewals include the issuance of a fresh license valid for an extended period and the same KE and license terms as the expired license, so that existing encrypted content available to the DRM client 114 may continue to be viewed via the DRM client 114 for the extended period. The same KE may be derived from a stored seed value, or a seed value based on the content itself, a content identifier and/or license terms may be regenerated in order to determine the same KE for license renewal. See at least Kahn: [0267]. See also [0080] & [0262]-[0264])
storing, ..., the software release date range in the security domain to enable the security domain to validate use of the protected software application once the security domain receives the software release date from the protected software application. (As stated above, see at least Kahn: [0080] & [0267])
However, Fontana, Cronce, and Kahn do not teach explicitly wherein the security domain comprises a software protection platform.
Ericksson, directed to anti-piracy software protection system and method and thus in the same field of endeavor, teaches 
...wherein the security domain comprises a software protection platform (By disclosing, the network server 104 and server-side software protection process 112 represent a platform that connects the end-user client computer 102 with the producer (publisher) of the software using a computer network 110. See at least Ericksson: [0029])
receiving, by the software protection platform, the software release date range from a publisher of the software application through an application programming interface (API) to allow the publisher to replace or add the software release date range of a license, wherein the software release date range comprises a start date and an end date or a date and a length of time; and (By disclosing, another benefit to the publisher is the ability to control the release-date of the target application to the hour, without any risk of illegal copies appearing on the Internet. Basically, if the target application is to be officially released by a specific date and time, the publisher has the ability to activate our product on the servers at that given date and time. See at least Ericksson: Abstract; [0075])
storing, by the software protection platform, the software release date range in the security domain to enable the security domain to validate use of the protected software application once the security domain receives the software release date from the protected software application. (By disclosing, it is also possible to enforce rules such as issuing a temporary certificate/security module that will only last for a given amount of time/given number of uses. Thus, a producer can set an expiration date so that when a security module expires, a new module must be downloaded from the publisher's server. See at least Ericksson: [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fontana, Cronce, and Kahn to incorporate the anti-piracy software protection system and method teachings of Eriksson for the benefit of a distributed client-server computer network connecting a customer end-user with the producer (publisher) of the software. (See at least Eriksson: [0002] & [0010])

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the software release date is not part of the license, but is instead a date the software application is released to a customer, it is noted that Cronce’s license term applies to the use of the particular copy of the software program. Under the BRI, the start date may be interpreted as the date when an original, upgraded or new version of the software application is released to a customer (See at least Cronce: 1/30-39). As stated in the Specification, the software release date range must be related to the license (See at least paragraph [0019] of the Specification). 
In response to applicant’s argument that the references also fail to teach or suggest a solution to software piracy by "reducing tampering of a software release date associated with a version of a software application" to prevent unauthorized versions from being unlocked, it is noted that since the license terms (including the software release date) are reflected in the generation of encryption key, such attempts of tampering such dates and continuing to run the software can be prevented. Also, Cronce teaches that software licensing is used for the purpose of limiting or eliminating unauthorized use of software. See at least Cronce: 1/16-20. 
In response to applicant’s argument that the independent claims now make clear that the software release date is used to modify the encryption keys twice, one during the protection phase and again when the protected software application is invoked, it is noted that Fontana teaches that the encryption keys are generated twice (See at least Fontana: [0036]), and that Kahn teaches that KE (encryption key) is based on a seed, and the seed number may be based on the digital rights license terms (See at least Kahn: [0264]). In addition, Kahn teaches that the content may including software applications (See at least Kahn: paragraph(s) [0054]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685